DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Applicant to date, the Examiner wishes to make of record the following US Patents, Publications, or other English equivalents corresponding to the foreign references identified in the Information Disclosure Statement filed on 08/27/2019:
JP 2015009938 = No US or other English equivalents located;
JP 2015504790 = US 20130149491;
JP 2016531020 = US 20140361460;
JP 2017071757 = US 20170028434; and
WO 2018151074 = US 20200130276.
	Of the above, the following references were not supplied in any of the Information Disclosure Statements submitted by the Applicant and, therefore, are cited in the attached PTO-892 to be made of record:
US 20140361460;
US 20170028434; and
US 20200130276. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a detecting unit that detects the height of the molding material (claim 13), .e.g., light/laser sensor consistent with item 17 and discussed on page 19 of the Applications specification; and 
an ejecting part that ejects resin onto the molding material (claim 13), e.g., and ejecting head/nozzle consistent with item 59 and discussed in page 17 the Applications specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 recites "the height" in line 3. While one of ordinary skill in the art would understand that a molding material discharge from the discharge part one the receiving part would inherently possess a height, the Examiner recommends introducing new limitations with the article "a" was of the article "the."
Claim 14 recites "the height" in line 4. While one of ordinary skill in the art would understand that a molding material pressed by a pressure part would inherently possess a height, the Examiner recommends introducing new limitations with the article "a" was of the article "the."
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner wishes to identify several indefinite limitations which are to stem from the translation from Japanese to English. Generally, the claims would be more definite if less functional language was recited. Alternatively, the making more of the claims dependent on claim 1 instead of claim 2 or its dependents could also help. The Applicant's Representative is invited to call the Examiner to discuss the following concerns:
Issues surrounding "moving mechanism": Sometimes the claims introduce a "moving mechanism" (see claim 2 and claim 4) but their dependents also introduce "a moving mechanism"— which results in two moving mechanisms. This is indefinite because one of ordinary skill in the art would understand that the Applicant's only possessed one moving mechanism in view of the specification. The Examiner recommends amending the claims so that the subsequent reference to moving mechanisms clearly have antecedent basis in the structure which is already set out because this is consistent with the Applicant's specification. Please see the relevant locations below:
claim 5's "a moving mechanism" in line 2 is indefinite for the reasons set out above;
claim 8 is rejected for the same reasons via its dependency on claim 5;
claim 6's "a moving mechanism" in line 2 is indefinite for the reasons set out above;
claim 9 is rejected for the same reasons via its dependency on claim 6;
claim 8's "the moving mechanism" in line 2 is indefinite for the reasons set out above and  because one of ordinary skill in the art is unable to ascertain which of the two moving mechanisms the Applicant intended to reference;
claim 9's "the moving mechanism" in line 2 is indefinite for the reasons set out above and  because one of ordinary skill in the art is unable to ascertain which of the two moving mechanisms the Applicant intended to reference;
claim 11's "a moving mechanism" in line 2 is indefinite for the reasons set out above;
claim 12's "a moving mechanism" in line 2 is indefinite for the reasons set out above.
Issues surrounding shape of the molding material: sometimes the claims introduce "a curved shape" (see claim 2's line 4 and claim 4's line 6) but later one also set out "a curved shape" or "a curved shape curved in XXX direction." This is confusing because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the curved shape previously set out or some other shape which is curved generally. If the former, the Examiner recommends amending the claims so that each curve has appropriate antecedent basis in the curved which is previously set out. Please see the relevant locations below:
claim 2's recitation of "a curved shape" in lines 4 and 9;
claims 3, 5–6, 8–9, and 11 are rejected for the same reasons via their dependency on claim 2;
claim 3's recitation of "a curved shape curved in the first direction" in lines 4–5 could be amended to simply recited "curved in the first direction" and "a curved shape curved in the second direction" in lines 8–9 could be amended to recite "curved in a second direction";
claims 6, 9, 12 are rejected for the same reasons via their dependency on claim 3;
claim 5's recitation of "a curved shape" in line 6; however, no proposed solution is being offered;
claim 8 is rejected for the same reasons via its dependency on claim 5;
claim 6's "a curved shape" in line 6;
claim 9 is rejected for the same reasons via its dependency on claim 6;
claim 7's " to form the molding material in a curved shape " in lines 4–5 and 8 are indefinite for the reasons set out above. This rejection could be overcome by deleting the above language;
claim 8's " to form the molding material in a curved shape " in lines 5 and 8 are indefinite for the reasons set out above. This rejection could be overcome by deleting the above language;
claim 9's recitation of " to form the molding material in a curved shape " in lines 4–5 and 8 are indefinite for the reasons set out above. This rejection could be overcome by deleting the above language;
claim 10's recitations of "to form the molding material in a curved shape" in lines 4–5 and 8–9 are indefinite for the reasons set out above. This rejection could be overcome by deleting the above language;
claim 11's recitation of "to form the molding material in the curved shape" in lines 4–5 and 8–9 are indefinite for the reasons set out above. This rejection could be overcome by deleting the above language; and
claim 12's recitation of "to form the molding material in the curved shape" in lines 4–5 and 8–9 are indefinite for the reasons set out above. This rejection could be overcome by deleting the above language.
Issues surrounding the movement of the discharge part: sometimes the claims introduce "a curve" (see claim 2's "a moving mechanism that allows the discharge part to move in a curve relative to the receiving part") but later on also recites "a curve." This is confusing because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the curve previously set out or some other curve. If the former, the Examiner recommends amending the claims so that each curve has appropriate antecedent basis in the curve which is previously set out. Please see the relevant locations below:
claim 2's recitation of "a curve" in line 7 is indefinite for the reasons set out above. Consider amending this to recite "the curve."
Claims 3, 5–6, 8–9, and 11 are rejected for the same reasons via their dependency on claim 2;
claim 3's recitation of "a curve" in line 3 and line 7 are indefinite for the reasons set out above. The solution is provided;
claims 6, 9, and 12 are rejected for the same reasons via their dependency on claim 3;
claim 4's "a curve" in line 12 is indefinite for the reasons set out above. Consider amending this recite "the curve";
claim 7 is rejected for the same reasons via its dependency on claim 4;
claim 5's recitation of "a curve" in lines 5 and line 12 are indefinite for the reasons set out above. No solution is being provided;
claim 8 is rejected for the same reasons via its dependency on claim 5;
claim 6's recitation of "a curve" in lines 5 and 12 are indefinite for the reasons set out above. No solution is being provided;
claim 9 is rejected for the same reasons via its dependency on claim 6;
claim 7's recitation of "a curve" in lines 3, 6, 11, and 15 are indefinite for the reasons set out above. After reviewing the claims at issue and addressing  the other indefinite limitations identified herein, please consider whether reciting "the curve" in lines 11 and 15 would be appropriate;
claim 8's recitation of "a curve" in lines 3, 6, 11, and 15 are indefinite for the reasons set out above. After reviewing the claims at issue and addressing  the other indefinite limitations identified herein, please consider whether reciting "the curve" in lines 11 and 15 would be appropriate;
claim 9's recitation of "a curve" in lines 3, 6, 11, and 15 are indefinite for the reasons set out above. After reviewing the claims at issue and addressing  the other indefinite limitations identified herein, please consider whether reciting "the curve" in lines 11 and 15 would be appropriate;
claim 10's recitation of "a curve" in lines 3, 6, 11, and 15 are indefinite for the reasons set out above. After reviewing the claims at issue and addressing  the other indefinite limitations identified herein, please 
claim 11's recitation of "a curve" in lines 3, 6, 12, and 16 are indefinite for the reasons set out above. After reviewing the claims at issue and addressing  the other indefinite limitations identified herein, please consider whether reciting "the curve" in lines 12 and 16 would be appropriate;
claim 12's recitation of "a curve" in lines 3, 6, 12, and 16 are indefinite for the reasons set out above. After reviewing the claims at issue and addressing  the other indefinite limitations identified herein, please consider whether reciting "the curve" in lines 12 and 16 would be appropriate;
Additional infinite limitations:
claim 10's recitation of "the first radius of curvature" in lines 3–4 and "the second radius of curvature" in line 6 lack antecedent basis. After reviewing the claims at issue and addressing the other indefinite limitations identified herein, please consider using "a" instead of "the";
claim 11's recitation of "the first radius of curvature" in lines 3–4, "the second radius of curvature" in line 6, and "the first rotational number in line 11 lack antecedent basis. After reviewing the claims at issue and addressing the other indefinite limitations identified herein, please consider using "a" instead of "the";
claim 12's recitation of "the first radius of curvature" in lines 3–4, "the second radius of curvature" in line 6, and "the first rotational number in line 11 lack antecedent basis. After reviewing the claims at issue and addressing the other indefinite limitations identified herein, please consider using "a" instead of "the";
claim 13's recitation of "the difference in height among portions of the molding material is greater than or equal to a predetermined threshold." First, the recitation of "the difference in height" is and clearly inherent and therefore lacks antecedent basis. Second, recitation of "predetermined threshold "is a relative term in the Applicant's specification fails to provide an appropriate metric. 
claim 14 is rejected for the same reasons via its dependency on claim 13.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–2, 4 – 5, 7–8, 10–11 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by STOCKETT PG Publication No. US 20190001565.
As to claim 1, STOCKETT discloses a molding apparatus comprising:
	a receiving part (Figure 1, 20) on which a wire-shaped molding material that is formed of a bundle of continuous fibers impregnated with resin is discharged (¶ 15);
	a discharge part that (Figure 1, 16/18) discharges the molding material on the receiving part (¶ 21); and
	a rotation mechanism (Figure 1, 44) that rotates the discharge part to spirally twist the molding material being discharged from the discharge part (¶25). 
	As to claim 2, STOCKETT discloses the molding apparatus according to claim 1. 
 	STOCKETT further discloses a moving mechanism (Figure 1, 14) capable of moving in the same direction as the rotation of the nozzle (¶10). 
Therefore, STOCKETT is considered to arrive at a moving mechanism that allows the discharge part to move in a curve relative to the receiving part to form the molding material in a curved shape, wherein the rotation mechanism rotates the discharge part in the same direction as the direction in which the discharge part moves in a curve relative to the receiving part to spirally twist the molding material discharged from the discharge part to be formed in a curved shape.
As to claim 4, STOCKETT discloses the molding apparatus according to claim 1. 
 	STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the 
Therefore, STOCKETT is considered to arrive at further comprising a moving mechanism that allows the discharge part to move linearly relative to the receiving part to form the molding material in a linear shape, and that allows the discharge part to move in a curve relative to the receiving part to form the molding material in a curved shape, wherein the rotation mechanism rotates the discharge part by a first rotational number when the discharge part is relatively moved linearly, and rotates the discharge part by a second rotational number, which is greater than the first rotational number, when the discharge part is relatively moved in a curve. 
	As to claim 5, STOCKETT discloses the molding apparatus according to claim 2. 
	STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26). 
Therefore, STOCKETT is considered to arrive at further comprising a moving mechanism that allows the discharge part to move linearly relative to the receiving part to form the molding material in a linear shape, and that allows the discharge part to move in a curve relative to the receiving part to form the molding material in a curved shape, wherein the rotation mechanism rotates the discharge part by a first rotational number when the discharge part is relatively moved linearly, and rotates the discharge part by a second rotational number, which is greater than the first rotational number, when the discharge part is relatively moved in a curve. 
As to claim 7, STOCKETT discloses the molding apparatus according to claim 4. 

Therefore, STOCKETT is considered to arrive at wherein the moving mechanism allows the discharge part to move relative to the receiving part in a curve with a first radius of curvature to form the molding material in a curved shape, and allows the discharge part to move relative to the receiving part in a curve with a second radius of curvature, which is smaller than the first radius of curvature, to form the molding material in a curved shape, and the rotation mechanism rotates the discharge part by the second rotational number when the discharge part is relatively moved in a curve with the first radius of curvature, and rotates the discharge part by a third rotational number, which is greater than the second rotational number, when the discharge part is relatively moved in a curve with the second radius of curvature. 
As to claim 8, STOCKETT discloses the molding apparatus according to claim 5. 
STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26). 
Therefore, STOCKETT is considered to arrive at wherein the moving mechanism allows the discharge part to move relative to the receiving part in a curve with a first radius of curvature to form the molding material in a curved shape, and allows the discharge part to move relative to the receiving part in a curve with a second radius of curvature, which is smaller than the first radius of curvature, to form the molding material in a curved shape, and the rotation mechanism 
As to claim 10, STOCKETT discloses the molding apparatus according to claim 1. 
STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26). 
Therefore, STOCKETT is considered to arrive at further comprising a moving mechanism that allows the discharge part to move in a curve with the first radius of curvature relative to the receiving part to form the molding material in a curved shape, and that allows the discharge part to move in a curve with the second radius of curvature, which is smaller than the first radius of curvature, relative to the receiving part to form the molding material in a curved shape, wherein the rotation mechanism rotates the discharge part by the first rotational number when the discharge part is relatively moved in a curve with the first radius of curvature, and rotates the discharge part by a second rotational number, which is greater than the first rotational number, when the discharge part is relatively moved in a curve with the second radius of curvature. 
As to claim 11, STOCKETT discloses the molding apparatus according to claim 2. 
STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the 
Therefore, STOCKETT is considered to arrive at further comprising a moving mechanism that allows the discharge part to move in a curve with the first radius of curvature relative to the receiving part to form the molding material in a curved shape, and that allows the discharge part to move in a curve with the second radius of curvature, which is smaller than the first radius of curvature, relative to the receiving part to form the molding material in a curved shape, 
wherein the rotation mechanism rotates the discharge part by the first rotational number when the discharge part is relatively moved in a curve with the first radius of curvature, and rotates the discharge part by a second rotational number, which is greater than the first rotational number, when the discharge part is relatively moved in a curve with the second radius of curvature. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCKETT PG Publication No. US 20190001565 (as evidenced by COMB PG Publication No. 20100140849 or TYLER PG Publication No. 20140061974).

As to claim 3, STOCKETT discloses the molding apparatus according to claim 2 which arrives at a moving mechanism (Figure 1, 14) capable of moving in the same direction as the rotation of the nozzle (¶10).
	Therefore, STOCKETT is considered to arrive at wherein the moving mechanism allows the discharge part to move relative to the receiving part in a curve in a first curve direction to form the molding material in a curved shape curved in the first curve direction, and allows the discharge part to move relative to the receiving part in a curve in a second curve direction, which is opposite to the first curve direction, to form the molding material in a curved shape curved in the second curve direction. 
	While STOCKETT illustrates that the rotation mechanism rotates in at least one direction (see curved arrow near 44 and Figure 1), STOCKETT fails to disclose that the rotation mechanism is capable of rotating clockwise and counterclockwise. 
	STOCKETT further teaches that that the continuous reinforcements dispensed from the discharge head may be dispensed with a particular orientation, e.g., around a corner or controlled twisting and/or overlapping of the discharging reinforcements— thereby establishing the orientation of the fibers as the result effective variable of the rotation of the nozzle and desires of the operator. 
	Further, clockwise and counterclockwise movements of the nozzle assembly to fabricate a three-dimensional object is fundamental to the layer wise fabrication of an object. This is evidenced by the following references:


    PNG
    media_image1.png
    566
    505
    media_image1.png
    Greyscale

(reproduction of COMB's Figure 3B illustrating the well-known manner of dispensing a molding material in a layer requiring bends in clockwise and counterclockwise direction).


    PNG
    media_image2.png
    413
    423
    media_image2.png
    Greyscale

(reproduction of TYLER's Figure 6 illustrating the known manner of dispensing a molding material in a layer requiring bends in clockwise and counterclockwise direction.
 It would have been obvious to one of ordinary skill in the art as of the effective filing date to ensure that STOCKETT's rotation mechanism is capable of rotating in both a clockwise and counterclockwise manner for the benefit of ensuring a particular orientation of the fibers as the nozzle traverse clockwise and counter clockwise contours (as taught by STOCKETT at ¶25–26 and evidenced by the COMB and TYLER above). Additionally, it would have been obvious 
Therefore, STOCKETT makes obvious a rotation mechanism positively rotates the discharge part in the same direction as the first curve direction when the discharge part is relatively moved in the first curve direction, and negatively rotates the discharge part in the same direction as the second curve direction when the discharge part is relatively moved in the second curve direction. 
As to claim 6, STOCKETT makes obvious the molding apparatus according to claim 3. 
STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the rotation mechanism is capable imparting a desired/controled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26). 
Therefore, STOCKETT is considered to arrive at further comprising a moving mechanism that allows the discharge part to move linearly relative to the receiving part to form the molding material in a linear shape, and that allows the discharge part to move in a curve relative to the receiving part to form the molding material in a curved shape, wherein the rotation mechanism rotates the discharge part by a first rotational number when the discharge part is relatively moved linearly, and rotates the discharge part by a second rotational number, which is greater than the first rotational number, when the discharge part is relatively moved in a curve. 
As to claim 9, STOCKETT makes obvious the molding apparatus according to claim 6. 

Therefore, STOCKETT is considered to arrive at wherein the moving mechanism allows the discharge part to move relative to the receiving part in a curve with a first radius of curvature to form the molding material in a curved shape, and allows the discharge part to move relative to the receiving part in a curve with a second radius of curvature, which is smaller than the first radius of curvature, to form the molding material in a curved shape, and the rotation mechanism rotates the discharge part by the second rotational number when the discharge part is relatively moved in a curve with the first radius of curvature, and rotates the discharge part by a third rotational number, which is greater than the second rotational number, when the discharge part is relatively moved in a curve with the second radius of curvature. 
As to claim 12, STOCKETT discloses the molding apparatus according to claim 3. 
STOCKETT further discloses that the moving mechanism is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1) and that the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26). 
Therefore, STOCKETT is considered to arrive at further comprising a moving mechanism that allows the discharge part to move in a curve with the first radius of curvature relative to the receiving part to form the molding material in a curved shape, and that allows the discharge part to move in a curve with the second radius of curvature, which is smaller than the 
	the rotation mechanism rotates the discharge part by the first rotational number when the discharge part is relatively moved in a curve with the first radius of curvature, and rotates the discharge part by a second rotational number, which is greater than the first rotational number, when the discharge part is relatively moved in a curve with the second radius of curvature. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCKETT PG Publication No. US 20190001565 in view of MARK PG Publication No. 20140361460.

As to claim 13, STOCKETT discloses the molding apparatus according to claim 1. 
STOCKETT fails to dislcose:
a detecting unit that detects the height of the molding material discharged from the discharge part on the receiving part; and
	an ejecting part that ejects resin onto the molding material when the difference in height among portions of the molding material is greater than or equal to a predetermined threshold. 
MARK teaches a detecting unit (Figure 1A, 15) capable of  detecting the height of the molding material discharged from the discharge part on the receiving part; and an ejecting part (Figure 1A, 18) that ejects resin onto the deposited molding material (¶108).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK's detecting unit into the disclosure of STOCKETT's  the benefit of measuring the height of the of the fabricated part (as taught by MARK at ¶ 106).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK's ejecting part for the benefit of providing additional material to the fabricated part, for example, to provide a UV resistant or scratch resistant coating (as taught by MARK at ¶ 108). 
. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCKETT PG Publication No. US 20190001565 in view of MARK PG Publication No. 20140361460, as applied in the rejection of claim 13 above, and in further view of MARKFORGED PG Publication No. 20160067928).

STOCKETT and MARK make obvious the molding apparatus according to claim 13. 
As to claim 14, STOCKETT and MARK make obvious the molding apparatus according to claim 13. 
STOCKETT and MARK fail to make obvious further comprising a pressure part that presses the molding material discharged from the discharge part on the receiving part, wherein the detecting unit detects the height of the molding material pressed by the pressure part. 
MARK further teaches1
	MARKFORGED teaches further comprising a pressure part that presses the molding material discharged from the discharge part on the receiving part (Figure 2E's 2138 and ¶106).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARKFORGED into the disclsoure of modified STOCKETT for the benefit of maintaining a constant thickness along the wider width of material dispensed from the discharge part (as taught by MARKFORGED at ¶106).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160136887 teaches winding a filaments in a FDM head (Figure 24 and ¶209).

    PNG
    media_image3.png
    404
    420
    media_image3.png
    Greyscale

US 20160288395 teaches a rotating nozzle.

    PNG
    media_image4.png
    477
    438
    media_image4.png
    Greyscale

US 20160303802 [0112–113] and Figure 9b teach rotating the nozzle. 
US 20160346997 rotation of nozzle to spin chopped fibers
US 20170210074 teaches spinning a bobbin of fibers in Figure 23
US 20170297250 teaches spinning two bobbins in Figure 3
US 20190022936 teaches a robot arm with rotational motion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743